EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KRISHNA KALIDINDI (Reg. No. 41,461) on 08/15/2022.
The application has been amended as follows: 
1 - 15.	(CANCELED).
16.	(New)		A set-top-box comprising:
	a communication interface; and a
processor, wherein 
the communication interface is configured to:
receive a plurality of television signals broadcast on an over the air (OTA) interface, and
receive data associated with a source of the television signals, over a broadband connection, from a server having stored therein transmitting power levels of the source of the television signals; and
		the processor is configured to:
measure a signal strength of the received plurality of television signals, 
estimate a propagation loss for the received signals based on comparison of the measured signal strength to the transmitting power levels obtained from the server,
determine a distance between the source of each of the signals and a premises associated with the set-top box based on the estimated propagation loss;
triangulate a location of the premises, and
determine a direction of the source of the received signals with respect to the location of the premises.
 
17.	(New)		The set-top box of claim 16, wherein the received television signals are from at least three sources.

18.	(New)		The set-top box of claim 16 further comprising;
a memory for storing the measured signal strength values.

19.	(New)		The set-top box of claim 16 wherein the data received from the server comprises:
an identification of a transmission site for the signal source.

20.	(New)		The set-top box of claim 16, wherein the received data comprises:
	a channel identification associated with the signal source.

21.	(New)		The set-top box of claim 16, wherein the received data comprises:
	a location co-ordinate of the signal source.

22.	(New)		The set-top box of claim 16, wherein the communication interface is further configured to transmit the triangulated location.

Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Examiner’s Amendment above wherein claims 1-15 are canceled and new claims 16-22 are added. The Examiner’s Amendment above sets forth new claims incorporating allowable subject matter. During an interview (summary mailed herewith) the Applicant agreed to the amendment (as set forth in the Examiner’s Amendment above) wherein new claims 16-22 incorporate allowable subject matter not taught by the art made of record, and which are also not obvious therefrom.  
Claim 16 as presently amended contain the distinguishing limitations “receive a plurality of television signals broadcast on an over the air (OTA) interface, and receive data associated with a source of the television signals, over a broadband connection, from a server having stored therein transmitting power levels of the source of the television signals; and the processor is configured to: measure a signal strength of the received plurality of television signals, estimate a propagation loss for the received signals based on comparison of the measured signal strength to the transmitting power levels obtained from the server, determine a distance between the source of each of the signals and a premises associated with the set-top box based on the estimated propagation loss; triangulate a location of the premises, and determine a direction of the source of the received signals with respect to the location of the premises” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. Claims 17-22 depend from claim 16 and add further limitations, therefore the claims are similarly distinguished over the art made of record.
Claims 16-22 require the limitations noted above,  wherein the prior art references (U.S. Publication No. 2008/0311870 to Walley et al.,  U.S. Publication No. 2008/0299992 to Eitan et al., U.S. Publication No. 2007/0050824 to Lee et al., U.S. Publication No. 2015/0308835 to Hansen et al.) are relevant to the disclosure but contain key differences. With respect to Walley, Walley is not directed to detecting location of a premises. Walley detects location of a car radio 10, a portable radio 12 or a radio/cell phone 14, all which are mobile (i.e. not stationary). In contrast, the premises according to example embodiments, as recited in amended claim 16 are stationary utilizing a fixed antenna 112 of FIG. 1 (Specification). Walley also fails to disclose obtaining data associated with a source of the signals from a server having stored therein transmitting power levels of a source of the communication signals, the premises being connected to the server via a broadband connection. As described in Walley (in [0041]), "RDS position data 67 identifying the geographical coordinates and associated transmit powers of one or more RDS towers are stored in the memory 62".  Memory 62 is associated with one of the car radio 10, the portable radio 12 or the radio/cell phone 14 (FIG. 2 of Walley). That is, the transmit power level is not obtained from a server in Walley. Walley also describes (in [0043]), "the RDS position data 67 associated with a particular received broadcast radio signal is included within the RDS data 64 that is broadcast by the RDS tower. In yet another embodiment, the RDS position data 67 is downloaded from a network device via the network transceiver 92".  In each of these cases, the data is included in the RDS data that is broadcast. Which is in contrast to the limitations as recited in amended claim 16, which requires it be obtained from a server. 
 With respect to the teaching of Eitan (at [0046]), "In one aspect, the FBS 116 transmits a signal of a known power level to the MS 104. The MS 104 then transmits a response to the FBS 116, the response signal containing a received signal strength indicator (RSSI) measurement. The RSSI is subtracted from the known transmitted power level to determine the propagation loss". In Eitan, the propagation loss is determined at FBS 116. FBS is the sender of the signal to which the receiver (MS) responds with a RSSI that is used as a basis for computing the propagation loss at the sender. In contrast, the limitations of claim 16 require, the propagation loss is determined by the processor at the premises. The premises is the receiver of the signal. 
With respect to Lee and Hansen, there is not disclosure which overcome the deficiencies of Walley and Eitan as highlighted above. Hansen is directed to locating a position in an indoor environment that does not employ a time of flight. Indoor communications are distinct from a television broadcast system which has a greater range that is also subjected to varying topography, weather and other natural elements. 
With reference to other prior art made of record Spilker (US-20030156063), Spilker fails to disclose, inter alia, obtaining data associated with a source of the signals from a server having stored therein transmitting power levels of a source of the communication signals, the premises being connected to the server via a broadband connection. As described, the pseudo-range is determined based on a known component in the broadcast DTV signal and a position ("location") is determined based on the pseudo-range. The known component is a scattered pilot carrier ([0010]). 
With respect to Shang (US-20150067741) Shang also fails to disclose, inter alia, "obtaining data associated with a source of the signals from a server" as above. 
With respect to Rabinowitz (US-20050066373) Rabinowitz is directed to the same subject matter as Spilker and fails to disclose, inter alia, "obtaining data associated with a source of the signals from a server.” 
With respect to Do (US-8106828), Do discloses a location server stores time of arrival (TOA) data from received signals (col. 8, lines 30 - 60). Do also fails to disclose inter alia, "obtaining data associated with a source of the signals from a server.”
Therefore, no single prior art of record teaches the limitations of claims 16-22 as set forth above, alone or in any reasonable combination, particularly when considered with all the limitations of each respective claim as a whole. 
Therefore, when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claim 16 as the remaining pending claims depend from claim 16 and add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 16-22 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050015162 A1 to Omura, Jimmy K. et al. discloses determining the position of a user terminal comprises receiving, at the user terminal, a digital audio broadcast signal; and determining a pseudo-range between the user terminal and a transmitter of the digital audio broadcast signal based on a known component of the digital audio broadcast signal; wherein the position of the user terminal is determined based on the pseudo-range between the user terminal and the transmitter of the digital audio broadcast signal and a location of the transmitter of the digital audio broadcast signal.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643